NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                    Argued October 6, 2015 
                                   Decided February 23, 2015 
                                                 
                                             Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           RICHARD A. POSNER, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3565 
 
YURY PARYEV,                                          Petition for Review of an Order of the 
      Petitioner,                                     Board of Immigration Appeals. 
                                                       
      v.                                              No. A089‐856‐987 
 
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 
 

                                            O R D E R 

        In  August  2009,  the  Department  of  Homeland  Security  commenced  removal 
proceedings against Yury Paryev, a Russian citizen, following the expiration of Paryev’s 
visa.  Paryev  applied  for  adjustment  of  status  based  on  his  marriage  to  a  U.S.  citizen. 
However,  an  immigration  judge  (“IJ”)  determined  that  Paryev’s  criminal  history 
outweighed the positive equities of his marriage and steady job and denied his request. 
The  Board  of  Immigration  Appeals  (“Board”)  upheld  the  IJ’s  denial  and  declined  to 
remand the case. Paryev moved to reopen the removal proceedings, again based on the 
birth  of  his  sons,  but  the  Board  denied  this  motion  on  the  ground  that  he  failed  to 
produce any new evidence. Paryev now petitions for review of the Board’s denial of his 
No. 14‐3565                                                                              Page 2 
 
motion  to  reopen.  Because  he  does  not  present  any  meritorious  constitutional  or  legal 
contentions,  we  deny  the  petition.  To  the  extent  that  Paryev  challenges  the  Board’s 
exercise  of  discretion  in  declining  to  remand,  we  dismiss  the  petition  for  lack  of 
jurisdiction. 

                                       I. BACKGROUND 

       In  January  2006,  Paryev  traveled  to  the  United  States  on  a  visitor’s  visa  and 
overstayed  without  authorization.  After  settling  in  Wisconsin,  Paryev  committed  a 
number of drinking and traffic offenses that resulted in the commencement of removal 
proceedings.   

        Paryev was first convicted of driving while intoxicated in August 2007 and had 
his license revoked for seven months. Paryev’s license was later suspended indefinitely 
after he failed to attend a required interview to assess his alcohol use and provide proof 
of  legal  presence  in  the  United  States.  In  June  2008,  Paryev  was  arrested  for  criminal 
trespass  and  criminal  damage  to  property  after  his  neighbor  found  him  in  her 
apartment;  he  appeared  to  be  drunk  and  to  have  ripped  the  screen  covering  her 
bedroom window. Although he was ordered to stay away from the woman while out on 
bail, a month later the woman reported that he had followed her into a bar and would 
not  leave.  He  pleaded  no  contest  to  the  trespass  and  bail‐jumping  charges  and  was 
ordered to pay a fine. In October 2008, Paryev was involved in a traffic accident in which 
he rear‐ended another car at a stoplight. He was cited for driving with a revoked license 
and for driving too fast for road conditions. A week and a half later, in November 2008, 
Paryev  was  again  cited  for  speeding  and  for  driving  with  a  revoked  license.  As  a 
consequence,  his  license  was  suspended  for  one  year.  In  March  2009,  Paryev  was 
arrested  a  second  time  for  driving  while  intoxicated,  and  his  license  was  revoked  for 
another sixteen months.     

       In  August  2009,  Paryev  received  a  Notice  to  Appear  charging  him  with 
removability from the United States. The following month, however, Paryev was again 
cited for driving with a revoked license. After he failed to comply with a driver‐safety 
plan and provide proof of citizenship, his license was suspended indefinitely.   

        Paryev married his wife, a U.S. citizen, in November 2009 and appeared before 
the IJ a week later. During the hearing, Paryev conceded removability and said he would 
be  requesting  adjustment  of  status  based  on  his  marriage.  But  Paryev  continued  to 
commit  driving  and  drinking  offenses.  A  month  after  appearing  before  the  IJ,  he  was 
cited for the fourth time for driving with a revoked license. A year later, in January 2011, 
No. 14‐3565                                                                       Page 3 
 
he was involved in a roll‐over accident and was cited for driving while intoxicated for a 
third time and for driving with a revoked license for the fifth time.   

        In September 2011, Paryev applied for adjustment of status based on his marriage, 
and a merits hearing was held in February 2012. At the hearing, Paryev tried to minimize 
the  significance  of  his  convictions,  testifying  that  the  criminal‐trespass  charge  was 
merely  a  disagreement  with  an  ex‐girlfriend,  and  that  for  his  second 
driving‐while‐intoxicated  offense,  he  was  not  driving  but  instead  walking  when  the 
police  officer  arrested  him.  Paryev’s  wife  also  testified  at  the  hearing.  She  stated  that 
Paryev no longer had a drinking problem, and that he was receiving rides from family 
members instead of driving himself. She also stated that she did not want to follow him 
to Russia because she planned to finish nursing school in the United States.   

        The  IJ  denied  Paryev’s  request  for  adjustment  of  status.  The  IJ  reached  this 
decision  after  weighing  the  “favorable  factors  against  those  undesirable  acts  or 
characteristics which the respondent may possess.” On the one hand, the IJ explained, 
Paryev’s  marriage  and  his  wife’s  desire  that  he  remain  in  the  United  States  were  a 
favorable factor. But Paryev’s many driving and drinking convictions were “significant 
adverse factors,” as they demonstrated that “he had no regard for the driving laws” and 
“does  not  know  how  to  modify  his  behavior”  to  a  socially  acceptable  level.  Despite 
Paryev’s wife’s testimony that he had stopped drinking, the IJ expressed no confidence 
that  Paryev  would  modify  his  behavior  in  the  future  because  he  had  not  “attended 
significant  counseling.”  The  IJ  also  determined  that  Paryev’s  “presence  in  the  United 
States poses a threat to the security and safety of all individuals in Wisconsin,” and that 
Paryev had “shown a total disregard and contempt for any court orders.”   

        After the IJ’s decision, Paryev’s wife gave birth to twin sons. Paryev appealed the 
IJ’s  decision,  arguing  that  the  IJ  applied  the  wrong  legal  standard  to  determine  that  a 
“DUI  is  a  crime  involving  moral  turpitude.”  With  his  appeal,  Paryev  submitted  new 
information about his sons’ birth, his wife’s post‐partum depression, and her reliance on 
him  for  care  and  support.  Paryev  also  submitted  evidence  that  he  completed  a 
traffic‐safety course, an assessment from a family therapist, and letters from family and 
friends attesting to his importance to his family and his involvement in his sons’ care.   

       The  Board  treated  this  appeal  as  a  motion  to  remand,  which  it  denied  in  April 
2014. The Board acknowledged the positive equities in the record—including Paryev’s 
“financial and emotional support for his wife and two young sons,” as well as evidence 
that he stopped drinking alcohol and completed a state‐sponsored traffic safety program 
No. 14‐3565                                                                            Page 4 
 
to  regain  his  driving  privileges—but  found  them  outweighed  by  his  lengthy  criminal 
history.   

       A month later, Paryev, through new counsel, moved the Board to reopen his 
removal proceedings for a “new balancing of equities” based on the birth of his twin 
sons and the escalating conflict between Russia and Ukraine. Paryev again submitted his 
sons’ birth certificates, letters attesting to the support he provided to his wife and sons, 
and news and travel articles about the rising violence in the area encompassing Paryev’s 
hometown.   

        The  Board  denied  Paryev’s  motion  to  reopen  on  the  ground  that  he  had  not 
presented new evidence material to his application to adjust status. The Board explained 
that it had “fully considered” Paryev’s positive equities, including his becoming a father, 
but again found them outweighed by negative equities. The Board also concluded that 
the  information  about  hostilities  between  Russia  and  Ukraine  was  irrelevant  because 
Paryev was not seeking reopening to pursue an asylum claim. The Board further noted 
that even if he had sought reopening for this reason, the Board would deny the motion 
because these generalized conditions affected large segments of the population and did 
not prove that persecution was faced by any one individual. Lastly, the Board rejected 
Paryev’s claim that he was deprived of due process, observing that he received a full and 
fair hearing in support of his application and made no showing that he was in any way 
prevented from fully presenting his case.   

                                         II. ANALYSIS 

        Adjustment of status is a form of discretionary relief. 8 U.S.C. § 1255(a). We lack 
jurisdiction  to  review  an  exercise  of  discretion  unless  the  petition  for  review  presents 
legal questions or constitutional claims. 8 U.S.C. § 1252(a)(2)(D); Joseph v. Lynch, 793 F.3d 
739,  741–42  (7th  Cir.  2015);  Adame v. Holder,  762  F.3d  667,  670  (7th  Cir. 2014); Jawad v. 
Holder, 686 F.3d 400, 403–04 (7th Cir. 2012).   

         In his petition for review, Paryev attempts to avoid this jurisdictional hurdle by 
framing  the  Board’s  actions  as  legal  errors.  He  contends  that  the  Board  engaged  in 
impermissible fact‐finding by determining that the birth of his twins would not have led 
the  IJ  to  change  his  decision.  This  contention,  however,  addresses  the  Board’s  prior 
denial of his motion to remand in April 2014. We have no jurisdiction over that decision 
because Paryev did not timely appeal it. See El‐Gazawy v. Holder, 690 F.3d 852, 857 (7th 
Cir. 2012); Muratoski v. Holder, 622 F.3d 824, 829–30 (7th Cir. 2010).   
No. 14‐3565                                                                                   Page 5 
 
       Paryev  timely  appealed  only  the  Board’s  October  2014  denial  of  his  motion  to 
reopen.  To  the  extent  that  Paryev  argues  the  Board  committed  a  legal  error  in  that 
decision,  this  argument  fails.  The  Board  properly  evaluated  and  denied  the  motion  to 
reopen by determining that Paryev presented no new evidence; the significance of the 
birth of Paryev’s twins had already been considered in the Board’s April 2014 decision. 
See 8 C.F.R.  § 1003.2(c)(1);  Salim  v.  Holder,  728  F.3d  718,  720  (7th  Cir. 2013);  Kucana  v. 
Holder, 603 F.3d 394, 396–97 (7th Cir. 2010). 

       Paryev also tries to manufacture a constitutional claim by suggesting that his due 
process  rights  were  violated  because  he  was  denied  a  full  and  fair  hearing  to  present 
evidence about the hardships his sons would face upon moving with him to Russia. But 
establishing  a  due  process  violation  requires  Paryev  to  show  that  he  had  a  protected 
liberty  or  property  interest.  This  he  has  not  done;  “hope  for  a  favorable  exercise  of 
administrative  discretion  does  not  qualify.”  Portillo‐Rendon v. Holder,  662  F.3d  815,  817 
(7th  Cir. 2011);  see  also Darif  v.  Holder,  739  F.3d  329,  335–36  (7th  Cir.  2014);  Delgado  v. 
Holder, 674 F.3d 759, 765–66 (7th Cir. 2012). Even if Paryev’s argument were recast as a 
challenge to the legal sufficiency of his hearing, see Darif, 739 F.3d at 336–37, he still has 
not pointed to any ways in which the IJ or the Board failed to adhere to the applicable 
statutes  and  regulations.  Paryev  was  permitted  to  testify  and  present  evidence  at  his 
hearing before the IJ, and in his motion to reopen he able to present the evidence that he 
believed warranted reopening.   

        Finally,  Paryev  argues  that  the  removal  proceedings  should  be  reopened  to 
reweigh  evidence  because  he  has  undergone  two  brain  surgeries  to  remove  a  tumor 
since  the  Board’s  last  decision.  But  as  the  government  points  out,  Paryev  never 
presented  this  evidence  on  appeal  to  the  Board;  therefore,  we  need  not  reach  this 
non‐exhausted claim. See 8 U.S.C. § 1252(d)(1); Joseph, 793 F.3d at 742. 

                                        III. CONCLUSION 

       The petition is DISMISSED to the extent we lack jurisdiction and DENIED as to 
the remainder.